—Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered May 20, 1996, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
Defendant’s contention that the court improperly disparaged *394defense counsel in the jury’s presence is unpreserved (People v Charleston, 56 NY2d 886), and we decline to review it in the interest of justice. Were we to review the claim, we would find that the comments at issue could not have deprived defendant of a fair trial (see, People v Jamison, 47 NY2d 882, 883), and that the possibility of prejudice was prevented by the court’s instructions.
The court properly exercised its discretion in admitting a videotape accurately portraying the crime scene, which included a depiction of the deceased’s body, since the probative value of that evidence outweighed its potential prejudicial effect (see, People v Stevens, 76 NY2d 833). Concur—Nardelli, J. P., Ellerin, Saxe and Buckley, JJ.